Citation Nr: 1423757	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a previously denied and final claim of entitlement to service connection for arthritis of the right knee.

2.  Whether new and material evidence was submitted to reopen a previously denied and final claim of entitlement to service connection for arthritis of the left knee.

3.  Whether new and material evidence was submitted to reopen a previously denied and final claim of entitlement to service connection for status post subtotal thyroidectomy.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for hypertensive cardiovascular disease.

6.  Entitlement to service connection for cerebrovascular disease, status post cerebrovascular accident with residual left hemiparesis.

7.  Entitlement to service connection for a chronic respiratory disorder, claimed as bronchitis with asthmatic component.

8.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO), which denied the Veteran's application to reopen his previously denied and final claims of entitlement to service connection for bilateral arthritis of the knees and status post subtotal thyroidectomy for failure to submit new and material evidence; denied his claims of entitlement to service connection for hypertension, hypertensive cardiovascular disease, cerebrovascular disease (status post cerebrovascular accident with residual left hemiparesis), and a chronic respiratory disorder (claimed as bronchitis with asthmatic component); and denied his claim for a TDIU.

The issues on appeal are REMANDED to the RO for the reasons discussed below.  VA will notify the Veteran if further action is required on his part. 


REMAND

In his VA Form 9 Substantive Appeal, which was received by VA in February 2011, the Veteran expressed his desire to be scheduled for a hearing at the RO before a traveling Veterans Law Judge from the Board.  He subsequently withdrew his hearing request in September 2011 as he was too ill to appear for a hearing.  The case was thereafter received by the Board for appellate adjudication in early October 2012.  Up to then, the Veteran was unrepresented in his claim for VA compensation benefits.

Before the matters on appeal were adjudicated by the Board, in correspondence received by VA in late October 2012, the Veteran appointed his spouse to be his representative in the present claim.  In the same correspondence, a new request was made for a personal hearing at the RO before the Board.  The Veteran also apparently requested to submit additional evidence in support of the issues on appeal.  He should be advised that he may present evidence while his case is in remand status.  While the October 2012 correspondence mentioned special monthly pension based on the need for the aid and attendance of another person, he did not file a timely notice of disagreement regarding the effective date for this benefit.  His wife contacted VA by phone in October 2010, disagreeing with the effective date assigned.  She was advised to submit a notice of disagreement on the matter.  Such document was never received within the time limits provided.  The Veteran must be advised that this issue is not on appeal.

In the October 2012 statement from the Veteran, he requested to "appoint any representative, especially my wife."  It appears that he may have been attempting to appoint his wife as his representative for one claim (the issues currently on appeal), pursuant to the provisions of 38 C.F.R. § 14.630.  He should be afforded the opportunity to appoint a representative, to include his wife.  He should be afforded the appropriate information and form for use in this regard.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Given the Veteran's express request for an RO hearing before a Veterans Law Judge with respect to the issues on appeal, a remand of the present appeal is necessary to afford him the requested Board hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The Veteran should be provided the appropriate information and form to appoint a representative, to include according to the provisions of 38 C.F.R. § 14.630.

2.  The Veteran should be appropriately advised that a timely notice of disagreement was not filed with respect to the issue of an earlier effective date for the grant of special monthly pension based on the need for the aid and attendance of another person and that this issue is not on appeal before the Board.  He should be advised that he may submit additional evidence/argument in support of the claims which are on appeal and are listed on the title page herein.  

3.  The RO should contact the Veteran and any duly appointed representative and request that the appellant clarify whether he wants to appear at the RO for a videoconference hearing before the Board, or for a hearing before a traveling Veterans Law Judge from the Board sitting at the RO.  

Afterwards, the RO should schedule the Veteran for the appropriate Board hearing at the RO with respect to the issues of whether new and material evidence has been submitted to reopen previously denied and final claims for service connection for bilateral arthritis of the knees and status post subtotal thyroidectomy; entitlement to service connection for hypertension, hypertensive cardiovascular disease, cerebrovascular disease (status post cerebrovascular accident with residual left hemiparesis), and a chronic respiratory disorder (claimed as bronchitis with asthmatic component); and entitlement to a TDIU.  The RO should notify the Veteran and any representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  

4.  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws the hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument with respect to the remanded matters during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

